DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims, 10-11, 13, and 15, in the reply filed on 10/26/2021 is acknowledged.  The traversal is on the ground(s) that claim 1 and claim 10 respectively recite a manner of using and a manner of training a convolutional neural network to determine distances between surface elements and subvolumves of an image. Thus, the distance measuring feature of the trained neural network is shared between Species I and Species II. For at least these reasons, Applicant submits that the restriction is improper and respectfully requests withdrawal of the restriction and consideration of all the claims. This is found persuasive. Therefore, claims 10-11, 13, and 15 are withdrawn from the Requirement for Restriction/Election mailed on 9/2/2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (NPL: Deformable MR Prostate Segmentation via Deep Feature Learning and Sparse Patch Matching) in view of GROTH (PGPUB: 20170213338).

Regarding claims 1, 10, and 12-15, Guo teaches a segmentation method for segmenting an object in an image, the segmentation method comprising: 
- providing an image of an object by an image providing unit, the image representing an image volume (see Fig. 1 (b), page 1077, right Col., line 14-15, gives the intensity distributions of prostate and background voxels around the prostate boundary), 
- providing a deformable surface model for being adapted to a surface of the object, wherein the surface model comprises surface elements defining respective parts of a mesh surface, by a model providing unit (see page 1078, left Col., lines 3-4 and 15-17, multi-atlas-based and deformable-model-based segmentation methods. For deformable-model-based methods, Toth proposed to incorporate different features in the context of AAMs (Active Appearance Models)), 
- placing the surface model within the image and determining for each surface element of the surface model a respective subvolume of the image such that the respective subvolume overlaps with the respective surface element by a subvolumes determination unit (see page 1085, right Col., third paragraph, the searching neighborhood N(v) is defined as the 7 x 7 x 7 neighborhood centered at voxel v; see Fig. 11, page 1083, right Col., lines 9-11, the prostate likelihood for all voxels in the target image Is, a likelihood map Qs is generated, which can be used to robustly locate the prostate region"; see page 1084, left Col., lines 10-15, for each target image, the segmentation task is formulated as the deformable model optimization problem. During the optimization procedure, each vertex of deformable model is driven iteratively by the information from both prostate likelihood map and shape model until converged at the prostate boundaries), 62017P02412WOUS 
- providing a convolutional neural network being adapted to determine distances between surface elements of the surface model and a boundary of the object in the image based on determined subvolumes by a neural network providing unit (see Fig. 7 and 9, page 1804, right Col., paragraph 4, The data term Edata is used to attract the 3D surface towards the object boundary based on the likelihood map. Specifically, each vertex dk is driven by the force related to the gradient vector of prostate likelihood map), 
- determining respective distances between the surface elements of the provided and placed surface model and the boundary of the object in the provided image by using the provided neural network based on the determined subvolumes by a distance determination unit (see page 1082, right Col., lines 47-54, in order to estimate the prostate likelihood map of a target image Is, we first align all the atlas images {Ip, p=1,…,P} and their label maps { Gp, p=1,…,P } onto the target image Is. Then, to determine the prostate likelihood of a particular voxel v in the target image Is, we first extract the image patch centered at voxel from the target image, and then all image patches within a certain searching neighborhood N(v) across all the aligned atlas images.), and 
see page 1083, Section III/A).
However, Guo does not expressly teach determining respective distances between the surface elements.
	GROTH teaches that the processor is configured for establishing the intensity profile orthogonally to the first part of the deformable model. Orthogonal intensity profiles are well suited for locating an image feature that is related to an inner part of the anatomical structure with respect to an outer part of the anatomical structure, i.e., an inner surface and an outer surface. If the anatomical structure is relatively thin, the borders of the inner surface and outer surface may partially overlap in the image data, thereby making a fit to a less visible one of both borders difficult. The orthogonal intensity profile enables such a border to be located if, e.g., a distance or a range of distances is indicated from the more visible border (see paragraph 35).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by GROTH for providing to enable such a border to be located if, e.g., a distance or a range of distances is indicated from the more visible border, as determining respective distances between the surface elements. Therefore, that the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

	Regarding claim 4, the combination teaches wherein the model providing unit is adapted to provide the surface model such that each surface element comprises a see GROTH, paragraph 35, the processor is configured for establishing the intensity profile orthogonally to the first part of the deformable model. Orthogonal intensity profiles are well suited for locating an image feature that is related to an inner part of the anatomical structure with respect to an outer part of the anatomical structure, i.e., an inner surface and an outer surface. If the anatomical structure is relatively thin, the borders of the inner surface and outer surface may partially overlap in the image data, thereby making a fit to a less visible one of both borders difficult. The orthogonal intensity profile enables such a border to be located if, e.g., a distance or a range of distances is indicated from the more visible border).

	Regarding claim 5, the combination teaches wherein the model providing unit is adapted to provide the surface model such that each surface element comprises a direction aligned with the normal of the respective surface element, wherein the subvolumes determination unit is adapted to determine the subvolumes such that they are elongated in the direction of the respective surface element (see Guo, Fig. 7 and 9, page 1804, right Col., paragraph 4).

	Regarding claim 6, the combination teaches wherein the subvolumes determination unit is adapted to determine the subvolumes such that they have the same dimensions and the same shape (see Guo, section III. SECOND LEVEL: DATA AND SHAPE DRIVEN DEFORMABLE MODEL).

Regarding claim 7, the combination teaches wherein the image providing unit is adapted to provide the image such that each image element comprises42017P02412WOUS two or more image values, the two or more image values being obtained from different imaging modalities or from different image acquisition protocols of a same imaging modality (see GROTH, paragraph 27, such medical images are typically of a patient and may be obtained using an imaging modality such as, e.g., CT, Magnetic Resonance (MR) imaging).  

Regarding claim 8, the combination teaches wherein the subvolumes determination unit is adapted to determine cylindrically shaped subvolumes (see Guo, page 1085, right Col., third paragraph, the searching neighborhood N(v) is defined as the 7 x 7 x 7 neighborhood centered at voxel v).  

Regarding claim 9, the combination teaches wherein the subvolumes determination unit is adapted to determine the subvolumes by sampling the image, wherein the image is sampled such that a degree of sampling depends on a distance from a center of the respective subvolume (see Guo, Fig. 13 and equation 7).




Allowable Subject Matter
Claims 2-3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/XIN JIA/Primary Examiner, Art Unit 2667